OPINION OF THE COURT
BARRY, Circuit Judge.
As initially presented, the principal issue before us on this appeal was whether we should now create the qualified state legislative immunity privilege we have heretofore “refus[edj to create,” In re Grand Jury (Granite), 821 F.2d 946, 956 (3d Cir. *3481987). At oral argument, however, it was made clear by appellant that the “principal” issue was, in fact, the issue on which it seeks to prevail.
We have carefully considered the written submissions of the parties and the oral arguments they so forcefully presented. We see no reason to revisit Granite and conclude, without further discussion, that essentially for the reasons set forth by the District Court, its orders of May 11, 2005 and June 1, 2005 will be affirmed.